Citation Nr: 1007577	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 
1976 to May 1978 and from December 1974 to April 1975 in the 
Army National Guard.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which entitlement to nonservice- 
connected pension benefits was denied.

The August 2007 letter denial further discussed the previous 
denial of service connection for a heart condition, and 
explained that in order to reopen his previously denied 
claim, the Veteran needed to submit new and material 
evidence. The Veteran submitted a notice of disagreement to 
this letter in September 2007, which the RO interpreted as a 
notice of disagreement to the issue of new and material 
evidence to reopen the previously denied claim for service 
connection for a heart disability.

In January 2008, the RO issued a statement of the case in 
which it determined that new and material evidence had not 
been submitted to reopen the previously denied claim for 
service connection for a heart disability.  The Veteran 
perfected his appeal with the timely submission of a 
substantive appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file, which reflects that the 
Board would keep the record open for a period of 45 days for 
the submission of additional evidence.  See Hearing 
Transcript at 3.  No additional evidence was received.  In 
correspondence dated January 2010, the Veteran indicated that 
he had no more evidence to submit.

The Board denied this claim in October 2008, finding that the 
Veteran had not submitted new and material evidence to reopen 
the claim.  Pursuant to a Joint Motion for Remand, however, 
the U.S. Court of Appeals for Veterans Claims remanded the 
case back to the Board in September 2009. 

The Veteran has submitted informal and claims for service 
connection for hypertension.  In addition, the Veteran 
submitted correspondence dated June 2010 that could be 
construed as an informal claim for service connection for 
various other disabilities.  These matters are referred to 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand (JMR) requested 
that the October 2008 decision be vacated and remanded for 
compliance with VA's duty to assist a claimant in 
substantiating a claim for benefits.  38 U.S.C.A. § 5103(a); 
38 C.F.R. 
§ 3.159.  Specifically, the JMR noted that there was no 
evidence of record that the RO had twice requested VA medical 
records identified by the Veteran, and that the claim file 
did not contain in-service hospitalization records identified 
by the Veteran.

As to the first aspect of the JMR, the Board inaccurately 
noted that the RO had twice requested VA medical records 
when, in fact, it was the Veteran who made the requests.   
Accordingly, the Board will direct the RO to attempt to 
obtain the records the Veteran was apparently unable to 
obtain.

As to the second aspect, the JMR is just flat wrong.   The 
in-service hospitalization records referred to by the Board 
are, in fact, in the claim file.   Accordingly, no meaningful 
action can be taken with respect to that aspect of the JMR.

The Veteran contends that he developed a heart condition 
during service.  Specifically, he links his heart condition 
to an episode of food poisoning that occurred when he was 
stationed in the Canal Zone.  

Evidence submitted since the February 2006 rating decision 
includes VA treatment records dating from 1995 through 2006, 
reports of VA examinations conducted in June and July 2006, 
physical examination conducted in support of the Veteran's 
claim for disability benefits from the SSA, and the Veteran's 
statements and his testimony before the undersigned Veterans 
Law Judge in June 2008.

The Veteran has consistently stated that he was treated at 
the VA Medical Center (VAMC) in East Orange, New Jersey for 
his heart condition beginning in either 1979 or 1980.  See 
August 2005 Form 21-526; September 2005 Form 21-4142; 
December 2006 Form 21-526.  But see June 2008 Hearing 
Transcript at 8 (where the Veteran indicated that he had 
received treatment from the VAMC for the past 13-14 years).  

The claims file contains records from the East Orange VAMC 
dating from 1995 through 2006.  

In an April 2006 response to the Veteran's Privacy Act 
request, the East Orange VAMC indicated that it was 
forwarding the Veteran medical records "from the early 
[19]90's to present."  In a November 20, 2008 response to a 
Privacy Act request, the RO indicated that it needed 
"additional time to determine whether VA has this record, to 
obtain the record from another location, or the [sic] extract 
the information from VA files."  In a November 28, 2008 
letter, the RO indicated that it was forwarding the 
information requested to the Veteran.  However, there is no 
indication as to which records were being provided.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, all the Veteran's VA 
treatment records should be obtained and associated with the 
claims file.

The Veteran testified that he was receiving disability 
benefits from the Social Security Administration (SSA), but 
he and his representative felt the records would not be 
pertinent in the present case as the medical evidence 
compiled in the case shows a current diagnosis of a heart 
condition, but not its cause or history.  The Veteran 
submitted physical examination reports compiled in 
conjunction with his claim before SSA.  These reports are of 
record and are dated in 2003.  Although they reflect 
treatment and diagnosis of the claimed heart condition, such 
treatment was noted to have begun no earlier than in 2002.  
Accordingly, the remainder of the records considered by SSA 
would not be pertinent to the reopening of this claim.  This 
is so because the records present include those records from 
1995 to the 2006.  The SSA determination of disability was 
based on treatment records beginning in 2002 and did not 
include records predating 1995.  In addition, while the 
report the Veteran's doctor submitted in support of his SSA 
claim indicates an onset of cardiac symptoms in 1979, it must 
be concluded that this is a history reported by the Veteran 
rather than an opinion rendered as the result of the 
physician's independent finding, as the physician did not 
treat the Veteran prior to 2002.  Hence, it is not necessary 
to obtain additional SSA records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA treatment 
records from the VAMC in East Orange, 
New Jersey from May 1978 to September 
1995.

2.	Thereafter, any additional 
development deemed appropriate should 
be accomplished.  Then, re-adjudicate 
the claim.  If the claim remains 
denied, issue a supplemental 
statement of the case (SSOC)  to the 
Veteran and his representative and 
allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


